DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03-31-2021 is acknowledged.
Claims 12-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03-31-2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100122710) in view of Mizushima (US 20040002220).
Claim 1: Kato teaches a film deposition method using a film deposition apparatus [0068] as shown in figure 5, including a source gas supply part 31 [0039-0040] and a cleaning gas supply part 60 [0046], the method comprising adjusting the film deposition conditions including pressures and temperatures during a process of:  adsorbing a source gas on a substrate by supplying the source gas (e.g. BTBAS) from the source gas supply part 31 without supplying a purge gas into the cleaning gas supply part (it does not specifically teach supplying a purge gas to the cleaning gas supply part, so it is clearly envisaged not to do such a step); and depositing a reaction product on the substrate (e.g. silicon dioxide) by supplying a reaction gas reactable with the source gas (e.g. O3) to the substrate on which the source gas is adsorbed without supplying the purge gas into the cleaning gas supply part [0068-0069]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not supply purge gas to the cleaning gas supply part because it does not specifically teach supplying gas (including purge gas) to the part at that time and doing so would produce no more than predictable results.

 reaction product on the substrate until the reaction product reaches a predetermined thickness [0069].
Kato further teaches the film deposition method, where the deposition process is periodically repeated on new substrates (claim 5) that are placed on the susceptor (so each substrate is carried into a process chamber of the film deposition apparatus) and further comprising after removing the substrates from a deposition process, performing a cleaning process to prepare the chamber for the new substrates that are introduced (so it can be considered the first step of introducing substrates to the chamber by preparing the chamber for them) [0088]. Each deposition comprises: carrying the substrate into a process chamber of the film deposition apparatus before the step of repeating the steps of adsorbing the source gas on the substrate and depositing the reaction product on the substrate; adjusting a film deposition condition including a pressure (reducing it) and a temperature (heating) of the process chamber before the step of repeating the steps of adsorbing the source gas on the substrate and depositing the reaction product on the substrate; adjusting a condition in the vacuum chamber by stopping supply of the source gas; carrying the substrate out of the process chamber [0068-0069], it teaches that during the cleaning process, purging the cleaning gas supply part by supplying the cleaning gas (the cleaning gas e.g. F2 and H2) into the cleaning gas supply part in order to purge away contamination and unwanted deposits [0088-0092].
Kato teaches that the cleaning gases that are supplied vary and depend upon what needs to be cleaned, exemplifying ClF3 as one such cleaning gas for cleaning silicon oxide [0119], but does not specifically teach supplying an inert gas to the to the cleaning gas supply part.
Mizushima is also directed towards film deposition methods where the chamber is intermittently cleaned of deposition materials (such as silicon oxides) with cleaning gases, such 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further add an inert gas to the cleaning gas of Kato, such as nitrogen in order to dilute the cleaning gas to the desired concentration, since Mizushima teaches doing so was known to the art for such cleaning gases and doing so would produce no more than predictable results (claim 1).
Alternatively, Mizushima further teaches that after such a cleaning step, the cleaning gas itself needs to be purged in a purging step before further deposition steps can be performed [0007], by using inert gases, such as argon to purge the cleaning parts [0011].  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to add such a purging step using inert gases as taught by Mizushima to purge the cleaning gas supply parts of Kato after cleaning in order to remove the cleaning gases from the chamber, before performing the next step in its process in order to prevent the substrates and deposition process from being harmed by the cleaning gases (alternate claim 1)
Claim 6: as shown in figures 1 and 5, Kato teaches a cleaning gas supply part 60 and the source gas supply part 31, are both parallel to the substrates and so are parallel to each other.  
Claim 7: as shown in figure 5, Kato teaches the cleaning gas supply part 60 is disposed in a direction that can be considered upstream of the source gas supply part 31 in an evacuating direction (clockwise) formed by evacuation from an exhaust opening 61 provided in the process chamber [0077].
Claim 8: as shown in figure 3 and [0068-0069], Kato teaches wherein the process chamber includes a turntable (susceptor 2)  having substrate receiving regions (24 [0039]) arranged in a circumferential direction of the turntable to receive a plurality of substrates W thereon, and wherein the process chamber 1 includes a source gas adsorption region (P1 P2 [0041])  apart from each other along the circumferential direction of the turntable and above the turntable [0010], wherein the step of adsorbing the source gas on the substrate is performed when the plurality of substrates passes the source gas adsorption region by rotating the turntable, and wherein the step of depositing the reaction product on the substrate is performed when the plurality of substrates passes the reaction product deposition region by rotating the turntable [0068-0069].
Claim 9: as shown in figure 5 and [0068-0069], Kato teaches each of the source gas supply part 31 and the cleaning gas supply part 60 has a linear shape extending along a redial direction of the turntable, and is disposed substantially parallel to each other and to the susceptor in the source gas adsorption region.
Claims 10-11: as shown in figure 1, Kato teaches the source gas supply part and the cleaning gas supply part are disposed in a bottom surface of a showerhead constructed from gas nozzles independent from each other (they are flowing different gases, so they are independent at least for their gas flows) and joined by ceiling plates (current plates) 11 in what can be considered a showerhead to direct the gas flows to the substrates [0039].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100122710) in view of Mizushima (US 20040002220), further in view of Kikuchi (US 20140345523).
Claim 4: as discussed for claim 3, purging of the cleaning gas supply part is performed for the part of the deposition process where the substrates would not be intended to be present in the chamber (they have already been removed).  However, Kato does not teach a step of detecting if the substrates are present in the chamber.  However, Kikuchi is also directed towards processing substrates with removal of the substrates from the processing chamber 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include a substrate presence detector in the apparatus of Kato and to use it to detect the presence and absence of the substrates in the chamber, and further to so detect that the substrates are indeed not present in the chamber during the purging of the cleaning gas supply part since that is what it does and a person would further have been motivated to do so in order to confirm that the substrates have indeed all been removed as intended.
Response to Arguments
Applicant's arguments filed 10-15-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
The new limitations have been considered above.  Inert gases were known to be added to such cleaning gases taught by Kato and additional purge steps (that include inert gases) were taught in the prior art to be a necessary step before continuing processing substrates in order to remove cleaning gases from the cleaning parts of the chamber.
Conclusion
No current claims have been allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712